DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the preliminary amendment filed on 12/19/2018, wherein:
Claims 1-27 are currently pending; 
Claims 3, 5, 6, 9, 11-14, 17-21, and 23-26 have been amended; and
Claims 28-34 have been cancelled. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the number of retainers that is greater than the number of fasteners in claims 3 and 17 (Fig. 5 has callouts for 4- fasteners, 174, and 4- retainers, 172. It also appears as though there is at least one fifth fastener shown below the callout for 176); the plurality of holes in the support frame in claim 4; the channel in the wing structure of claim 5; the insulator that melts of claim 10; the interface and the monitoring system of claims 12 and 25; the channel of claims 16 and 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the adjustability of the brackets mounting to the corresponding plates on the support frame, wherein fasteners such as bolts are received in slots such that the brackets may be adjusted relative to the plate and locked in place by tightening of the fasteners, wherein the adjustment accounts for tolerances in the lengths of the temperature-sensitive elements as described in paragraph [0083] of the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
The drawings are objected to because reference character 110 is directed to an aileron but in Fig. 2, the callout points to the aircraft body/fuselage.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:

reference character “132” has been recited to be both a fuselage duct and icing on the wing in the disclosure (It appears as though the “ice on the wing” recitation should be removed as Figure 2 illustrates the fuselage duct rather than ice.); 
reference character “128” has been used to designate the trailing edge of the slat 112 and the interior space of the wing 102 in Fig. 3B (It appears as though the upper recitation in Fig. 3B should be removed entirely); and
reference character “176” has been used to designate both openings (Fig. 3C) into the interior of a deployed slat and a base of the support frame (Figs. 3D and 5); and 
reference character “122” has been recited to be both the trailing edge of a wing and a slat (It appears as though the recitation of “the slats 122 may be individually deployed” in the spec should be replaced with “the slats 112.”). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims(s) 3 is/are not in compliance with MPEP 608.01(m) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.750)." 
Claims 14 and 26 objected to because of the following informalities:  
Claim 14 recites “the temperature monitoring unit of claim 1” instead of “a temperature monitoring unit of claim 1.” 
Claim 26 recites “the wing structure of claim 15” instead of “a wing structure of claim 15.” 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a temperature-sensitive device … for monitoring the temperature condition over said span of wing structure” in claims 1 14, 15, and 26, and “a temperature-sensitive device… configured to monitor a temperature condition over a span of the aircraft wing structure” in claim 27. The term “device” has been found to be a generic placeholder for invoking 35 USC 112(f) - See Williamson v. Citrix (Fed. Cir. 2015) and it is coupled with the functional language of being “temperature-sensitive” and “for monitoring the temperature condition”/ “configured to monitor a temperature condition” without reciting any structural modifiers. As such, the “temperature-sensitive device” is being interpreted under 35 USC 112(f). The disclosure teaches that the device is a plurality of parallel conductors separated by an insulator (e.g. an eutectic salt) that melts at a threshold temperature thereby allowing conduction of electricity between the conductors resulting in a short circuit - paragraphs [0072]-[0073].
“a locating feature for mating engagement with a corresponding locating feature of said wing structure” in claims 6 and 18. The term “feature” does not convey any structural limitations and the function of “locating” and “for mating engagement” is a functional recitation not modified by any additional structure. The disclosure teaches that the locating feature of the support frame may be grooves, tracks, or runners on the wing structure/spar and a back plate on the support frame which is slidably received in the locating feature of the spar- paragraph [0084]. 
“an interface for joining said temperature-sensitive device to a monitoring system of an aircraft” in claims 12 and 25. The term “interface” does not convey any structural limitations and is coupled with the functional language of “for joining said temperature-sensitive device to a monitoring system of an aircraft - See 35 USC 112(a) rejection below. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 12 and 25 recite “an interface for joining said temperature-sensitive device to a monitoring system of an aircraft.” As outlined above, this limitation appears to invoke 35 USC 112(f) as a generic placeholder is coupled to functional language and is not further modified by any structural recitations. However, from a review of the originally filed disclosure, this phrasing is merely recited verbatim and neither the drawings nor the specification provide any detail on what the interface comprises or how it functions to join the temperature-sensitive device to a monitoring system of an aircraft. Furthermore, there is no explanation as to what the monitoring system of an aircraft comprises to render the interface self-explanatory. As such, Applicant has failed to reasonably convey to one skilled in the art that they were in possession of such an interface at the time the application was filed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-13, and 15-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the support frame is configured for sliding engagement inside the aircraft wing structure. It is unclear with what the support frame slidingly engage and when the sliding engagement occurs. Claim 1, from which claim 2 draws dependency, merely recites that the support frame is configured for removable installation inside the wing structure but does not specify how this occurs. It is therefore unclear if the sliding engagement occurs during installation and/or removal of the support frame from the wing structure or if the sliding engagement plays a role in the functioning of the temperature monitoring unit (e.g. the support frame and temperature-sensitive device are movable relative to the wing structure in order to measure the temperature at a particular and/or different locations along the span). 
Claim 4 recites the limitation "said aerodynamic device” in line 3.  There is insufficient antecedent basis for this limitation in the claim. It appears as though claim 4 should be amended to recite “said wing structure.” 
Claim 5 recites that at least part of the support frame is configured for reception in a channel defined in the wing structure. The metes and bounds of this limitation are presently indeterminable as neither the wing structure nor the channel are being positively claimed. 
Claim 6 recites that the support frame comprises a locating feature for mating engagement with a corresponding locating feature of said wing structure. As outlined above with respect to claim 5, neither the wing structure nor a locating feature located thereon are being positively claimed. If the locating feature is interpreted to be a backplate under 35 USC 112(f), it is unclear what the structural limitations thereof would be with respect to the locating feature on the wing structure. 
Claim 7 recites “said locating features comprise a track.” First, claim 6, from which claim 7 draws dependency, only positively recites a singular locating feature on the support frame. Therefore, there is no sufficient antecedent basis for more than one locating feature. Second, if the locating features are the one on the support frame and the other not positively claimed on the wing structure, it is unclear if both comprise a track or if only one must have said track. If only one comprises a track and the one on the wing structure is chosen to be the track, it is unclear how the locating feature on the support frame is effected structurally. 
Claim 8 recites “a back plate received in a corresponding track on said wing structure.” First, the structural relationship between the back plate and any/all of the other positively recited claim elements in claims 1, 6, and 7, from which claim 8 draws dependency, has/have not been established. Second, it is unclear if the backplate is being positively claimed as part of the temperature monitoring unit or a part of the wing structure which the unit is intended to be installed. Third, it is unclear if the corresponding track is in addition to the track(s) of claim 7 or is further limiting said track(s). Fourth, it is unclear if the back plate is now positively defining a 
Claim 9 recites a plurality of parallel conductors “in electrical communication only at or above a threshold temperature.” The functional recitation that the conductors are in electrical communication only at or above a threshold temperature has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a "means" for performing the specified function, as set for in 35 USC §112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172; 388 O.G. 279. Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an insulator (e.g. an eutectic salt) that melts at a threshold temperature thereby allowing conduction of electricity between the conductors resulting in a short circuit. 
Claim 10 recites the limitation "said conductors" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears as though claim 10 should draw dependency from claim 9. 
Claim 11 recites the limitation “said aerodynamic device” in line 2. There is insufficient antecedent basis for this limitation in the claim. It appears as though claim 11 should be amended to recite “said wing structure.” Additionally, claim 11 recites that the aerodynamic device/wing structure is a movably slat and that the support frame is removable from the slat through a lateral opening therein. As outlined above, only the temperature monitoring unit is being positively recited in claim 1, from which claim 11 draws dependency, such that it is unclear what effect, if 
Claim 12 recites that the monitoring unit comprises an interface for joining the temperature-sensitive device to a monitoring system of an aircraft. As the monitoring system of the aircraft is not positively defined or recited, it is unclear what are the metes and bounds of the interface. 
Claim 13 recites that the retention bracket is mounted to said support frame in an adjustable position. It is unclear how this phrasing should be interpreted as what constitutes “an adjustable position” is undefined. It appears as though the phrase should be amended to recite that the retention bracket is configured to be or is adjustably mounted to the support frame. 
Claim 15 recites “a structural element disposed in an interior volume of the aircraft wing structure at least partly defined by the skin.” It is unclear if the structural element or the interior volume is “at least partly defined by the skin.” 
Claims 16-26 draw dependency from independent claim 15 and incorporate the indefiniteness of the parent claim. Each of claims 16-26 is rejected for at least the same rationale outlined above with respect to claim 15. 
Claim 18 recites that the support frame comprises a locating feature “for mating engagement with a corresponding locating feature on said structural element.” It is presently unclear if the “locating feature on said structural unit” is being positively recited or if it is merely an intended use of the locating feature on the structural element.
Claim 19 recites “said locating features comprise a track.” First, claim 18, from which claim 19 draws dependency, only appears to positively recite a singular locating feature on the . 
Claim 20 recites a plurality of parallel conductors “in electrical communication only at or above a threshold temperature.” The functional recitation that the conductors are in electrical communication only at or above a threshold temperature has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a "means" for performing the specified function, as set for in 35 USC §112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172; 388 O.G. 279. Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an insulator (e.g. an eutectic salt) that melts at a threshold temperature thereby allowing conduction of electricity between the conductors resulting in a short circuit. 
Claim 22 recites the limitation “said channel” in line 2. There is insufficient antecedent basis for this limitation in the claim. It appears as though claim 21 should draw dependency from claim 16 or the limitations of claim 16 be recited in combination with the slat of claim 22. 
Claim 24 recites that the support frame is mounted to the structural element to position the temperature sensitive element along an anti-icing duct. It is unclear if the anti-icing duct is 
Claim 25 recites that the monitoring unit comprises an interface for joining the temperature-sensitive device to a monitoring system of an aircraft. It is unclear if the monitoring system of the aircraft is being positively recited and as outlined above, it is unclear how this monitoring system is defined, such that it is unclear what are the metes and bounds of the interface. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103775831 to Hong. 
Re: Claim 1. Hong teaches a temperature monitoring unit (See Abstract; Figs. 1-4; 8, detection unit) for removable installation inside an aircraft wing structure and for monitoring a temperature condition over a span of said wing structure (intended use - It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). The unit of Hong is capable of being removably installed inside an aircraft wing structure to monitor a temperature condition over the span thereof), comprising:
a support frame (2, protective layer; 4, leak flow passage; 7, collar portion);
a temperature-sensitive device (6, probe lines/thermistor; 10, Inconel tube; eutectic salt) attached to the support frame for monitoring the temperature condition over said span of said wing structure, the support frame and the temperature-sensitive device being configured for removable installation as a unit inside the aircraft wing structure (e.g. by tightening/undoing the fasteners shown in Fig. 2).
Re: Claim 9. Hong teaches the temperature monitoring unit of claim 1, wherein said temperature sensitive element comprises a plurality of parallel conductors extending along said span of said wing structure, said conductors in electrical communication only at or above a threshold temperature (see paragraphs [0015]-[0016] - thermistor having conductive wires embedded in tube with eutectic salt which melts and causes short thereby providing a warning signal based upon measured resistance through probes).
Re: Claim 14. Hong teaches the temperature monitoring unit of claim 1 as outlined above. In the Abstract and throughout the disclosure (e.g. paragraph [0001]; paragraph [0003] - prior art comprising in service monitoring system on aircraft; paragraph [0004] - present invention solves problems of prior art), the monitoring unit is taught to be used in an airplane. This necessitates an airplane having such a temperature monitoring unit as required by claim 14. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103775831 to Hong. 
Re: Claim 3. Hong anticipates the temperature monitoring unit of claim 1 as outlined above, further comprising fasteners for installing (collars, 7) said support frame to said aircraft wing structure, and retainers (4, thermal flow channel) for supporting said temperature-sensitive device (6) on said support frame. However, it is not expressly disclosed that the number of said retainers is greater than the number of said fasteners. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a greater number of retainers than fasteners because Applicant has not disclosed that the relative number of retainers to fasteners provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with equal numbers of retainers and fasteners and/or a number of fasteners that is greater than the number of retainers because the attachment of the temperature-sensitive device to the support frame with retainers does not appear to have any effect on the attachment of the support frame to the aircraft structure with fasteners. Therefore, it would have been an obvious matter of design choice to modify Hong to obtain the invention as specified in claim 3. 
Claims 15, 20, 21, 23, 24 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6467730 to Laugt in view of CN 103775831 to Hong. 
Re: Claim 15. Laught teaches an aircraft wing structure (Fig. 1; 1a, mobile leading edge member), comprising:
a skin (5a, outside wall defining a top surface 7a, bottom surface 9a, and tail 11a) defining an aerodynamic surface;

Laugt also teaches that the mobile leading edge member comprises a deicing apparatus (15a, hot air distribution duct) extending along the span of the airfoil (col. 2, lines 49-55). 
However, Laugt does not expressly disclose that the aircraft wing structure comprises:
a temperature monitoring unit removably installed as a unit in the interior volume the aircraft wing structure, comprising:
a support frame removably installed to said structural element; and
a temperature-sensitive device for monitoring a temperature condition over a span of said wing structure, the temperature sensitive device being attached to the support frame.
As outlined above with respect to the 35 USC 102(a)(1) rejection of claim 1 in view of Hong, Hong teaches the required temperature monitoring unit capable of attaching to a hot air distribution duct and comprising a temperature-sensitive device attached to a support frame. Hong teaches that such a system allows monitoring of a hot air distribution pipeline to ensure overheat conditions don’t occur causing failure of the airfoil (paragraphs [0005]-[0006]). The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art 
Re: Claim 20. As outlined above with respect to claim 9, Hong teaches that the device comprises the plurality of conductors and a melting insulator causing a short between them above a threshold temperature. 
Re: Claim 21. As seen in Figures 1-2 of Laugt, the aircraft wing structure is a movable leading edge slat (1a). 
Re: Claim 23. As seen in Figures 1-2 of Laugt, the structural element is a spar (38a, spar). 
Re: Claim 24. As seen in Figures 1-2 of Laugt, the aircraft wing structure comprises an anti-icing duct (15a). Coupling the temperature monitoring unit of Hong to the duct of Laugt would provide the limitations of claim 24. 
Re: Claim 26. As outlined above, Laugt in view of Hong render obvious the limitations of claim 15. In Fig. 2 of Laugt, an aircraft (A) comprising the wing structure (1a) is depicted. By combining the device of Hong on the aircraft of Laugt, the limitations of claim 26 are met.
Re: Claim 27. As outlined above with respect to claim 15, Laugt in view of Hong render obvious an aircraft wing structure and a temperature monitoring system installed therein. The combination above would provide a method of installing a temperature monitoring unit for an anti-icing system in an aircraft wing structure, the method comprising:
assembling the temperature monitoring unit by attaching a temperature-sensitive device to a support frame (Hong teaches the use of clamps to attach the monitoring unit), said 
removably installing said temperature monitoring unit inside said aircraft wing structure (the collars are not disclosed as being permanent such that they would be capable of being removed such that the monitoring unit is thereby considered removably installed), in normal and usual operation. 
Allowable Subject Matter
The present application appears to be novel in view of the prior art by the combination of features of the temperature monitoring unit and the slat which allow the unique manner by which the unit is installed into and/or removed from the interior of the slat. The prior art teaches many leading edge slats (Laugt; US 6394396 to Gleine et al.; US 4615499 to Knowler) that are similar to that shown in the present disclosure and the prior art also teaches many temperature monitoring devices that comprise parallel conductors separated by an inductor which is meltable upon exceeding a threshold temperature (US 5294909 to Frazier; US2017/0108395 to Rogers). However, the prior art does not provide openings in the lateral sides of the slat, wherein when the slat is extended to a forward/deployed position will provide access to the interior, such that the slidable installation/removal of a temperature sensitive device mounted to a back plate, wherein the back plate fits within a track/groove/roller that runs the span of the slat, can occur. The installation/removal of the device along the spanwise direction of the slat as a single piece rather than the typical installation of many separate fasteners securing probe lines along the length of a duct does not appear to have any teaching, suggestion, or motivation in the prior art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647